Exhibit 10.8
Director Compensation for
 
Non-Employee Members of Board
 
(effective as of July 30, 2012)
 
 
 
Cash Compensation
 
Retainer
   
per qtr
 
Annual Board Retainer (payable quarterly in advance)
  $ 35,000     $ 8,750  
Annual Audit Committee Chair Retainer (payable quarterly in advance)
  $ 15,000     $ 3,7500  
Annual Compensation and Nominating & Corporate Governance Committee Chair
Retainer (payable quarterly in advance)
  $ 10,000     $ 2,500  
Annual Retainer for Chairman of the Board (payable quarterly in advance)
  $ 30,000     $ 7,500  

 
 
Per Meeting Fees
     In Person      
Telephonic
BOD
 
$
1,500
   
$
500
 
Any Committee
 
$
1,000
   
$
500
 

 
 
 
Restricted Stock

 
Any new non-employee director who has not been in our prior employ will receive
an initial grant of restricted stock with a fair market value of $75,000. Each
non-employee director shall receive an annual grant of restricted stock with a
fair market value of $75,000. The restricted stock awards will be granted to the
directors upon re-election at each annual meeting of stockholders, and will be
vested on the first anniversary of the date of grant. Awards of restricted stock
after the initial grant shall be prorated to accommodate situations where a
director is initially elected other than at an annual meeting.
 
Non-employee directors shall be reimbursed for travel expenses incurred in
attending meetings of the Board of Directors and/or Committees.
 
Stock Ownership Guidelines


       Within five years of joining the Board (or for existing Board members,
within five years of adoption of the guidelines in July 2012), each non-employee
Board member will be required to hold shares of our stock having a fair market
value equal to at least three times the annual cash retainer for non-employee
directors then in effect.
 

